Motion to amend remittitur granted and remittitur amended by adding thereto the following: Upon the appeal herein there was presented and necessarily pássed upon a question under the Constitution of the United States, viz.: Appellant contended that the evidence at the hearing conclusively established that his plea of guilty was involuntary 'and, therefore, his rights under the Fourteenth Amendment of the Constitution of the United States were violated. The Appellate Division held that appellant’s constitutional rights were not violated. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur. [33 A D 2d 895.]